Citation Nr: 0101024	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-21 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee arthritis as 
secondary to service connected residuals of shrapnel wound of 
the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for arthritis of the right knee as secondary to service 
connected residuals of shrapnel wound of the right leg.

The Board notes that, by letter received in November 1999, 
the appellant filed a claim for service connection for 
posttraumatic stress disorder (PTSD).  This claim is referred 
to the RO for appropriate action.


REMAND

The appellant has alleged that his right knee arthritis was 
caused by, or aggravated by, his service connected residuals 
of shell fragment wound of the right leg.  See 38 C.F.R. 
§ 3.310(a) (2000).  See also Allen v. Brown, 7 Vet.App. 439, 
448 (1995) (establishing service connection on a secondary 
basis essentially requires evidence showing that a current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability).  In March 1998, a VA examiner 
provided opinion that it was "unlikely" that the 
appellant's initial shrapnel injury caused his right knee 
arthritis.  However, the examiner further commented as 
follows: 

"[i]f [the appellant] does have symptomatic 
flares, which cause altered gait mechanics, 
this can indeed exacerbate arthritis in the 
knee and, in fact, may be the ca[u]se of the 
progression of arthritis; however, causal 
relationship can not be strictly determined."

Upon review of the March 1998 examination report, the Board 
finds no evidence that the VA examiner actually found that 
the appellant experienced flare- ups from his service 
connected right thigh disability.  Therefore, the Board 
requires clarification of opinion from this examiner.

Furthermore, the Board notes that Congress recently enacted 
legislation which clarified and reaffirmed VA's duty to 
assist a claimant in the development of claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified at 38 U.S.C.A. § 5103A).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Among the duties outlined in the Veterans Claims Assistance 
Act of 2000 is a requirement by VA to make continuous efforts 
in obtaining government records until it is clear that the 
records don't exist or that further efforts would be futile.  
In his VA Form 9 filing received in October 1999, the 
appellant alleged that his claim was wrongly denied due to 
the absence of service medical records which, according to 
him, had presumably been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, MO.  The RO 
should address this issue upon remand.

Accordingly, this case is REMANDED for the following action:

1.  The RO should determine if there are 
additional relevant VA records dated 
after 1997.

2.  The appellant is hereby advised that 
he has the right to submit additional 
evidence and argument on the matter in 
question while this case is in remand 
status, to include any evidence in his 
possession which links his right knee 
arthritis to his service connected 
residuals of shell fragment wound to the 
right thigh.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

3.  After all development has been 
completed, the RO should arrange for the 
appellant to be examined once again by 
the examiner who conducted the March 1998 
VA muscles examination (if practical).  
If the examiner is available, the RO 
should request clarification as to the 
following issues: (1) whether it is as 
likely as not that the appellant has 
manifested symptomatic flares of his 
service connected right thigh disability 
so as to cause altered gait mechanics? 
and, if so, (2) whether it is likely as 
not that the appellant's service 
connected right thigh disability has 
resulted in aggravation of his right knee 
arthritis beyond the natural progress of 
such disease?  A rationale for this 
opinion should be provided.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.

If the physician that examined the 
appellant in March 1998 is not available, 
the appellant should be scheduled for a 
VA examination with a different examiner 
to determine the relationship, if any, 
between right knee arthritis and service 
connected residuals of shrapnel wound 
fragment of the right thigh.  The 
examiner should address cause and 
aggravation.  The RO should ensure that 
the examiner clearly answers the 
questions posed above. The claims file 
should be made available to the examiner 
for review prior to completion of the 
examination report.

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  The veteran is reminded that he is 
under an obligation to submit evidence in 
support of the claim.  If there is 
evidence that establishes a link between 
the knee arthritis and the service-
connected disability, that evidence must 
be submitted by him to the RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




